      MORGAN, LEWIS & BOCKIUS LLP
 1    Spencer H. Wan (CA Bar No. 304329)
       spencer.wan@morganlewis.com
 2    One Market, Spear Street Tower
      San Francisco, CA 94105
 3    Tel: 415.442.1126; Fax: 415.442.1001
 4    Brian T. Ortelere (pro hac vice)
        brian.ortelere@morganlewis.com
 5    1701 Market Street
      Philadelphia, PA 19103-2921
 6    Tel: 215.963.5000; Fax: 215.963.5001
 7    Matthew A. Russell (pro hac vice)
        matthew.russell@morganlewis.com
 8    77 West Wacker Drive
      Chicago, IL 60601
 9    Tel: 312.324.1771; Fax: 312.324.1001
10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                         OAKLAND DIVISION

14 Charles Baird et al.,                             Case No: 4:17-cv-01892-HSG

15                 Plaintiffs,                       STIPULATION AND ORDER TO MODIFY
                                                     THE CASE SCHEDULE
16          v.

17   BlackRock Institutional Trust Company,
     N.A., et al.,
18
                   Defendants.
19

20

21          Pursuant to Northern District of California Local Rule 6-2, Plaintiffs Charles Baird and

22   Lauren Slayton (collectively, “Plaintiffs”), Defendant Mercer Investment Consulting (“Mercer”),

23   and Defendants BlackRock Institutional Trust Company, N.A., Blackrock, Inc., the BlackRock, Inc.

24   Retirement Committee, the Investment Committee of the Retirement Committee, the Administrative

25   Committee of the Retirement Committee, the Management Development & Compensation

26   Committee, Anne Ackerley, Catherine Bolz, Chip Castille, Marc Comerchero, Paige Dickow, Daniel

27   A. Dunay, Any Engel, Nancy Everett, Joseph Feliciani, Jr., Michael Fredericks, Corin Frost, Daniel

28
     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Case Schedule                   Page 1 of 6
 1   Gamba, Kevin Holt, Chris Jones, Milan Lint, Philippe Matsumoto, Katherine Nedl, John Perlowski,
 2   Ann Marie Petach, Andy Phillips, Kurt Schansinger, Tom Skrobe, Jeffrey A. Smith, Joel Davies,
 3   John Davis, and Laraine McKinnon (“collectively, “BlackRock”), by and through respective
 4   counsel, hereby stipulate and agree as follows:
 5          The Current Case Schedule
 6          WHEREAS, on June 18, 2018, the Court entered a stipulated order modifying the case
 7   schedule by setting, among other dates, the close of fact discovery on September 21, 2018; the close
 8   of expert discovery on class certification issues on December 21, 2018; and the completion of
 9   briefing on the plaintiffs’ motion for class certification on March 14, 2019, ECF No. 122;
10          WHEREAS, on August 27, 2018, with leave of Court, Plaintiffs filed a Second Amended
11   Class Action Complaint, naming additional defendants, including Mercer, ECF No. 154;
12          WHEREAS, on September 17, 2018, Plaintiffs, Mercer, and BlackRock (collectively, the
13 “Parties”) filed a stipulation seeking to modify the case schedule, ECF No. 161;

14          WHEREAS, after holding a telephonic conference on September 25, 2018, the Court granted
15   in part the Parties’ proposed modifications to the case schedule, setting, among other dates, the close
16   of fact discovery on December 21, 2018; the close of expert discovery on class certification issues
17   on February 28, 2019; and the completion of briefing on Plaintiffs’ class certification motion on May
18   14, 2019, ECF No. 173;
19          WHEREAS, on December 10, 2018, the Court granted the Parties’ Stipulation to Modify the
20   Case Schedule, setting, among other dates, the close of fact discovery on February 4, 2019; the close
21   of expert discovery on class certification issues on April 16, 2019; the completion of briefing on
22   Plaintiffs’ class certification motion on June 28, 2019; and the hearing on Plaintiffs’ class
23   certification motion on July 25, 2019, ECF No. 204;
24          WHEREAS, Plaintiffs and the BlackRock Defendants continue to meet and confer about
25   certain outstanding discovery disputes, Russell Decl. ¶ 31;
26          WHEREAS, Plaintiffs and Mercer had not engaged in any substantive discovery at the time
27   1
    A declaration from Matthew A. Russell setting forth the reasons for the Parties’ request is attached
28 hereto as Exhibit A.
     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Case Schedule                      Page 2 of 6
 1   Mercer was added as a party in late August 2018, but have since worked diligently in their respective
 2   discovery efforts, id. ¶ 4;
 3           WHEREAS, Plaintiffs and Mercer met-and-conferred multiple times before reaching final
 4 agreement on an ESI protocol to govern Mercer’s production of documents and other electronically

 5   stored data, which this Court entered on December 19, 2018 (ECF No. 208), id. ¶ 5;
 6           WHEREAS, Plaintiffs have issued, and Mercer has responded to, 11 requests for the
 7   production of documents; 16 interrogatories; and 41 requests for admission, id.;
 8           WHEREAS, Mercer also has collected a significant amount of data and documents from
 9   several Mercer custodians; has reviewed those materials to respond to Plaintiffs’ document requests;
10   has already made two productions totaling almost 60,000 pages of documents; and will be making at
11   least one further production of documents in the near future, id. ¶ 6;
12           WHEREAS, Plaintiffs and Mercer have held several additional meet-and-confers concerning
13   the parameters of Mercer’s production, such as search terms, custodians, and the applicable date
14   ranges, as well as the scope of Plaintiffs’ document requests, and Plaintiffs and Mercer have been
15   negotiating in good faith and believe they are nearing final compromises with respect to all
16   outstanding issues between them that, with additional time, they will be able to complete while
17   avoiding impasse that would otherwise require motion practice before the Court, id. ¶ 7;
18           WHEREAS, counsel for Mercer recently experienced a death in the family, delaying both
19   (i) a deposition that had been previously scheduled for January 29, 2019, and (ii) Mercer’s and
20   Plaintiffs’ discussion and resolution of certain outstanding discovery matters, id. ¶ 8;
21           WHEREAS, for various reasons, Plaintiffs agreed to delay the deposition dates for two
22   Mercer witnesses (one Rule 30(b)(6) representative deposition, and one Rule 30(b)(1) individual
23   deposition) until February 14 and February 21, 2019, respectively, id. ¶ 9;
24           WHEREAS, on January 22, 2019, Plaintiffs sought to meet and confer concerning Mercer’s
25   objections and responses to certain of Plaintiffs’ Requests for Admission and Interrogatories, and
26   although Mercer has agreed to review its written objections and responses in light of Plaintiffs’
27   concerns and engage in additional meet-and-confers as appropriate, absent the modest two-week
28
     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Case Schedule                      Page 3 of 6
 1   extension proposed by this Stipulation, Plaintiffs may be compelled to engage in motion practice
 2   before this Court to preserve their positions, when such disputes could be avoided if the Parties had
 3   additional time to resolve them, id. ¶ 10;
 4           WHEREAS, Mercer and Plaintiffs believe the parties and the Court would benefit from
 5   (1) avoiding potentially unnecessary discovery disputes before this Court, when they believe in good
 6   faith that they may resolve these issues if given the benefit of more time, and/or (2) allowing the
 7   depositions of Mercer witnesses to occur after documents are fully produced to avoid the risk that
 8   Mercer would be forced to present those witnesses for a second day of deposition; and
 9           WHEREAS, the Parties propose a modest extension of the existing case schedule by
10   approximately fourteen days, including modifications outlined below such that the Court need not
11   reschedule the existing July 25, 2019 hearing date on Plaintiffs’ class certification motion, meaning
12   the overall case schedule will not be enlarged by the proposed case schedule, id. ¶ 11.
13           IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court that:
14           1.      The Parties agree there is good cause for a modest extension of the existing case
15   schedule—aside from the hearing date for Plaintiffs’ class certification motion—by approximately
16   fourteen (14) days, to allow all Parties sufficient time to complete fact discovery and proceed with
17   expert discovery related to class certification. Russell Decl. ¶ 11.
18           2.      The Parties further agree that, should the Court grant an extension on the case
19   schedule, they will not issue any further written discovery requests on one another.
20           3.      Plaintiffs will not seek to depose any current or former Blackrock or Mercer
21   employee, other than those depositions the Parties have already noticed and/or scheduled, prior to
22   the class certification hearing. No party will seek to depose any members of either putative class
23   prior to the class certification hearing.
24           The Parties therefore stipulate and agree on the following case schedule:
25

26

27

28
     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Case Schedule                     Page 4 of 6
 1    Event                                             Existing Deadline         Stipulated Deadline
      Close of Fact Discovery                           February 4, 2019          February 19, 2019
 2
      Opening expert reports on class cert. issues      February 28, 2019         March 15, 2019
 3
      Rebuttal expert reports on class cert. issues     April 1, 2019             April 16, 2019
 4    Close of expert discovery on class cert. issues   April 16, 2019            April 30, 2019
 5    Motion for class certification                    May 13, 2019              May 21, 2019
 6    Opposition to class certification motion          June 10, 2019             June 20, 2019

 7    Reply in support of class certification motion    June 28, 2019             July 11, 2019
      Class Certification Hearing                       July 25, 2019 at 2 p.m.   July 25, 2019 at 2 p.m.
 8

 9            Dated: January 31, 2019
10
     COHEN MILSTEIN SELLERS & TOLL,                       O’MELVENY & MYERS LLP
11   PLLC

12   /s/ Michelle C. Yau                                  _/s/ Michael J. McCarthy                 __
     Michelle C. Yau                                      Michael J. McCarthy
13
     Michelle C. Yau (admitted Pro Hac Vice)              Meaghan VerGow (admitted Pro Hac Vice)
14   Mary J. Bortscheller (admitted Pro Hac Vice)         Brian Boyle (Cal. Bar No. 126576)
     Daniel R. Sutter (admitted Pro Hac Vice)             Michael J. McCarthy (admitted Pro Hac Vice)
15                                                        1625 Eye Street, N.W.
     1100 New York Avenue, N.W.                           Washington, D.C. 20006
     Suite 500, West Tower                                Tel: (202) 383-5504
16   Washington, D.C. 20005                               Fax: (202) 383-5414
17   Tel: (202) 408-4600                                  mvergow@omm.com
     Fax: (202) 408-4699                                  bboyle@omm.com
18   khandorf@cohenmilstein.com                           mmccarthy@omm.com
     myau@cohenmilstein.com
19   jhorwitz@cohenmilstein.com                           Randall W. Edwards (Cal. Bar No. 179053)
                                                          Adam M. Kaplan (Cal. Bar No. 298077)
20   FEINBERG, JACKSON, WORTHMAN                          Two Embarcadero Center, 28th Floor
     & WASOW, LLP                                         San Francisco, CA 94111-3823
21                                                        Tel: (415) 984-8700
     Nina Wasow (Cal. Bar No. 242047)                     Fax: (415) 984-8701
     Todd Jackson (Cal. Bar No. 202598)
22                                                        redwards@omm.com
     2030 Addison Street, Suite 500                       akaplan@omm.com
     Berkeley, CA 94704
23   Tel: (510) 269-7998                                  Attorneys for the Blackrock Defendants
     Fax: (510) 269-7994
24   nina@feinbergjackson.com
25   todd@feinbergjackson.com

26   Attorneys for Plaintiffs

27

28
     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Case Schedule                   Page 5 of 6
                                                            /s/ Matthew A. Russell
 1                                                         Matthew A. Russell
 2                                                         MORGAN, LEWIS, & BOCKIUS
                                                           Spencer H. Wan (CA Bar No. 304329)
 3                                                         One Market, Spear Street Tower
                                                           San Francisco, CA 94105
 4                                                         Tel: 415.442.1126; Fax: 415.442.1001
                                                           spencer.wan@morganlewis.com
 5
                                                           Brian T. Ortelere (pro hac vice)
 6                                                         1701 Market Street
                                                           Philadelphia, PA 19103-2921
 7                                                         Tel: 215.963.5000; Fax: 215.963.5001
                                                           brian.ortelere@morganlewis.com
 8
                                                           Matthew A. Russell (pro hac vice)
 9                                                         77 West Wacker Drive
                                                           Chicago, IL 60601
10                                                         Tel: 312.324.1771; Fax: 312.324.1001
                                                           matthew.russell@morganlewis.com
11
                                                           Attorneys for Mercer Investment Consulting
12

13                                             ATTESTATION
14          I attest that for all conformed signatures indicated by an “/s/,” the signatory has concurred in
15   the filing of this document.
16
     Dated: January 31, 2019                      By:      /s/ Matthew A. Russell
17                                                        Matthew A. Russell

18

19

20                                                  ORDER

21          PURSUANT TO THE STIPULATION, IT IS SO ORDERED: the above Stipulation and

22   Proposed Order to Modify the Case Schedule is approved except that the Class Certification Hearing

23   will be held on August 1, 2019 at 2:00 p.m. all parties shall comply with its provisions.

24

25
     Dated: January 31, 2019                              ____________________________
26                                                        Haywood S. Gilliam, Jr.
                                                          U.S. District Court for the
27                                                        Northern District of California
28
     Case No: 4:17-cv-01892-HSG: Stipulation to Modify Case Schedule                     Page 6 of 6
